      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 1 of 9




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
     BRYAN CORNELL,                            )          CASE NO.
12                                             )
                                               )
13                  Plaintiff,                 )          COMPLAINT FOR DAMAGES AND OTHER
                                               )          RELIEF BASED UPON:
14           vs.                               )
                                               )          1. AGE DISCRIMINATION IN VIOLATION
15                                             )             OF THE AGE DISCRIMINATION IN
     HAKKASAN HOLDINGS LLC, a Nevada           )             EMPLOYMENT ACT
16                                             )
     Limited Liability Company; HAKKASAN       )          2. HOSTILE ENVIRONMENT AGE
17   LIMITED, a Foreign Corporation;           )             HARASSMENT IN VIOLATION OF THE
     HAKKASAN LV LLC, a Nevada Limited         )             AGE DISCRIMINATION IN
18   Liability Company; HAKKASAN TEXAS         )             EMPLOYMENT ACT
19   HOLDINGS LLC, a Nevada Limited Liability ))
     Company; and BIJOU, LLC, a Nevada Limited )          JURY DEMAND
20   Liability Company;                        )
                                               )
21                  Defendants.                )
                                               )
22                                             )
                                               )
23                                             )
24
             Plaintiff BRYAN CORNELL (hereinafter "Plaintiff" or "Cornell") alleges as follows:
25
                                       JURISDICTION AND VENUE
26
             1.      This action is brought pursuant to the provisions of Age Discrimination in
27
28   Employment Act of 1967, as amended, 29 USC §621, et seq. (hereinafter “ADEA”) to obtain



                                                      1
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 2 of 9




 1   relief for Plaintiff for discriminating and harassing him on the basis of his age.
 2          2.      At all relevant times, Defendants HAKKASAN HOLDINGS LLC, a Nevada
 3   Limited Liability Company; HAKKASAN LIMITED, a Foreign Corporation; HAKKASAN LV
 4   LLC, a Nevada Limited Liability Company; HAKKASAN TEXAS HOLDINGS LLC, a Nevada
 5   Limited Liability Company; and BIJOU, LLC, a Nevada Limited Liability Company (hereinafter
 6   "Defendants" or "Hakkasan") employed more than twenty (20) employees, and they are therefore
 7
     subject to the provisions of the ADEA.
 8
            3.      Jurisdiction is predicated on the ADEA code section referenced above as well as 28
 9
     USC §1331, as this action involves a federal question.
10
            4.      The events or omissions giving rise to Plaintiffs' claim occurred in this judicial
11
     district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
12
     require.
13
                                                   PARTIES
14
            5.      At all relevant times herein Plaintiff Cornell was a citizen of the United States and
15
     resident of the State of Nevada, County of Clark and City of Las Vegas.
16
17          6.      Plaintiff is informed and believes and thereon alleges that Defendants at all material

18   times mentioned herein were Cornell’s employer within the meaning of sections 623 and 630(b) of

19   the ADEA.

20                                    EXHAUSTION OF REMEDIES
21          7.      Plaintiff has filed a “Charge of Discrimination” with the Equal Employment
22   Opportunity Commission (hereinafter “EEOC”) and Nevada Equal Rights Association (hereinafter
23   “NERC”) against Defendant Hakkasan and he has received a Notice of Right to Sue from the
24   EEOC on this charge on August 25 2020. A copy of this Notice is attached to the Complaint as
25   Exhibit “A”.
26
                                         STATEMENT OF FACTS
27
            8.      Cornell was hired as by Hakkasan on January 8, 2015. On February 18, 2019
28



                                                        2
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 3 of 9




 1   Plaintiff was offered and accepted the position of Security Manager at the Jewel Nightclub.
 2   Plaintiff worked as Security Manager at the Jewel Nightclub until he was terminated on February
 3   21, 2020.
 4          9.      During his employment with Defendants, Daron Garrett (Executive Director of
 5   Security), Kim Schioldan (Vice President of Global Security) and Ken Peters (Security Manager
 6   at the Wet Republic), among others, would make age bias/harassing comments about Cornell’s
 7
     age. These comments were made in front of other employees. Plaintiff tried not to get upset or
 8
     lash out when this comments were made because he did not want to get overlooked for any type of
 9
     promotion or affect his current standing with the company.
10
            10.     For example Garrett would make age bias/harassing comments in the corporate
11
     security office, at the venue, at special functions and in text messages.
12
            11.     On July 10, 2020 Garrett showed up to one of Cornell’s pre-shift staff meetings
13
     prior to the venue opening and when Plaintiff was having trouble remembering an item of concern,
14
     Garrett blurted out in the middle of the staff meeting that Cornell was “old and forgetful”.
15
            12.     Later on that night after the venue had opened when Plaintiff was explaining
16
17   something to two other employees, Garrett stated that Cornell was “so old that you and Noah built

18   the Ark together.” This caused the two employees that Plaintiff was talking to to laugh at his

19   expense.

20          13.     Garrett also text Cornell that “Sickness affects the elderly worse” after Plaintiff had
21   texted Garrett that he wasn’t feeling well because of allergies and a flu like cold.
22          14.     Peters placed a small Knome statute on Cornell’s desk and stated it reminded him
23   of Plaintiff when he was away because of how old the Knome looked. He also would tell others
24   that it reminded him of Cornell.
25          15.     Peters would also make comments about Plaintiff’s age in work group chats and
26   texted Cornell an image of an old man behind a walker. On another occasion Peters texted
27
     Plaintiff that “aging sucks”.
28



                                                        3
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 4 of 9




 1           16.     Overall Plaintiff had to put up with age bias/harassing comments on a weekly basis
 2   from approximately February 2018 until he was terminated in February of 2020.
 3           17.     Cornell was never given performance evaluations during his time at Hakkasan and
 4   he was never told his performance was a problem.
 5           18.     From October 2019 through January 2020 Plaintiff was given mandatory retraining
 6   and was told he successfully passed the retraining.
 7
             19.     Thus it came as a complete surprise to Cornell when he was taken to the HR
 8
     conference room by Schioldan on February 21, 2020 and informed by HR Director Lauren Hanley
 9
     that he was being terminated for overall poor job performance. When Plaintiff questioned Hanley
10
     specifically on what was poor about his job performance, she could not cite any specifics and just
11
     said that Cornell’s job performance did not meet the company’s requirement or standard. Further
12
     Plaintiff was not given documentation of poor performance when he asked Hanley for the same.
13
     This led Cornell to believe that his termination was because of his age.
14
             20.     This was supported by the fact that prior to terminating Cornell, Hakkasan
15
     terminated Darin Wagner as Security Manager at the Hakkasan Nightclub. Wagner was in his late
16
17   40s at the time of his termination and had been with the company over ten years. After Cornell

18   was terminated there were no Venue Security managers over the age of 40 at Hakkasan.

19           21.     On information and belief, Hakkasan hired or will hire a substantial younger

20   employee to replace Cornell as Security Manager at the Jewel Nightclub with lesser qualifications
21   and experience than Plaintiff when the club reopens or another nightclub opens in its place.
22                                      FIRST CAUSE OF ACTION
23                           (By Plaintiff for Age Discrimination in Violation of
24                           the Age Discrimination in Employment Act of 1967)
25           22.     Plaintiff incorporates the allegation set forth in paragraphs 1 through 21, inclusive,
26   as if fully set forth herein.
27
             23.     This cause of action is brought pursuant to ADEA as it involves a claim by Plaintiff
28



                                                       4
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 5 of 9




 1   for Age Discrimination which is governed by ADEA.
 2           24.       Cornell was 50 years of age and performing his job in a satisfactory manner when
 3   he was terminated on February 21, 2020 and was replaced (or will be replaced) by a substantially
 4   younger employee who has less experience and less qualifications than Plaintiff or there are other
 5   circumstances that will be proven at trial that show that age was the “but for” cause of Plaintiff’s
 6   termination.
 7
             25.       As a direct, foreseeable, and legal result of Defendant’s Age Discrimination,
 8
     Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in
 9
     an amount to be proven at trial which exceeds the minimum jurisdictional limits of this Court.
10
             26.       The Age Discrimination by Defendant was willful and thus Plaintiff should be
11
     awarded liquidated damages pursuant 29 USC §626(b).
12
             27.       As a further direct, foreseeable, and legal result of the Defendant’s age
13
     discrimination, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,
14
     nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of
15
     enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
16
17   for which he seeks damages in an amount in excess of the minimum jurisdictional limits of the

18   Court, also to be proven at the time of trial.

19           28.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in

20   conscious disregard of Plaintiff’s rights. Their conduct was despicable, has subjected Plaintiff to
21   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
22   sum according to proof at trial.
23           29.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
24   provided by law, in a sum according to proof at trial.
25           30.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
26   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
27
     proof at trial.
28



                                                          5
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 6 of 9




 1                                      SECOND CAUSE OF ACTION
 2                  (By Plaintiff for Hostile Environment Age Harassment in Violation
 3                         of the Age Discrimination in Employment Act of 1967)
 4           31.     Plaintiff incorporates the allegations set forth in paragraphs 1 through 30, inclusive,
 5   as if fully set forth herein.
 6           32.     This cause of action is brought pursuant to ADEA as it involves a claim by Plaintiff
 7
     for "Hostile Environment" age harassment which is governed by ADEA.
 8
             33.     As previously set forth herein above, Plaintiff was harassed because of his age by
 9
     various people at Hakkasan in violation of the ADEA which created a "Hostile Environment" in
10
     the workplace for Cornell.
11
             34.     By failing to take reasonable actions, Hakkasan breached their duty under the law
12
     to provide an environment free of age harassment.
13
             35.     As a direct, foreseeable, and legal result of the age harassment by various people at
14
     Hakkasan and Defendant's failure to provide a work environment free of age harassment, Plaintiff
15
     has suffered crying attacks, embarrassment, feeling violated, having nightmares about the incident,
16
17   being unable to sleep, indignity, mental anguish, humiliation, emotional distress, nervousness,

18   tension, anxiety, recurring nightmares, depression, inconvenience and loss of enjoyment of life

19   and other pecuniary losses, the extent of which is not fully known at this time, for which he seeks

20   damages in an amount in excess of the minimum jurisdictional limits of the court, also to be
21   proven at the time of trial.
22           36.     In acting as they did, Defendant knowingly, willfully, and intentionally acted in
23   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
24   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
25   sum according to proof at trial.
26           37.     Plaintiff claims the damages alleged herein, together with prejudgment interest as
27
     provided by law, in a sum according to proof at trial.
28



                                                        6
      Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 7 of 9




 1           38.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 2   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 3   proof at trial.
 4                                           PRAYER FOR RELIEF
 5           WHEREFORE, Plaintiff demands judgment against Defendant Hakkasan as follows:
 6           1.        For back pay and front pay for overall economic losses in earnings, bonuses, job
 7
     benefits and expenses, according to proof at time of trial;
 8
             2.        For an award of liquidated damages pursuant 29 USC §626(b) for Defendant's willful
 9
     violation of 29 USC §§623(a) and 623(d);
10
             3.        For compensatory damages for mental and emotional distress, worry, indignity,
11
     mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life
12
     and other pecuniary losses, all to Plaintiff’s damage in a sum to be shown at the time of trial;
13
             4.        For punitive damages;
14
             5.        For attorney's fees and costs in an amount determined by the court to be reasonable,
15
     pursuant to 29 USC §§216(b) and 626(b);
16
17           6.        For pre-judgment interest on all damages; and

18           7.        For any other and further relief that the Court considers proper.

19                                        DEMAND FOR JURY TRIAL

20           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial
21   by jury in this action.
22
23             DATED: 11/20/2020                       LAW OFFICES OF MICHAEL P. BALABAN
24
25
26                                                BY: /s/Michael P. Balaban
                                                     Michael P. Balaban
27                                                    LAW OFFICES OF MICHAEL P. BALABAN
                                                      10726 Del Rudini Street
28                                                    Las Vegas, NV 89141



                                                           7
Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 8 of 9
Case 2:20-cv-02143-JCM-NJK Document 1 Filed 11/20/20 Page 9 of 9
